Citation Nr: 1607129	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular accident, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the above listed claims in an October 2014 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2018, the Court vacated the 2014 Board decision and remanded the case for readjudication in compliance with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in an October 2014 Board decision, the Board denied the Veteran's claims of entitlement to service connection for a cerebrovascular accident and erectile dysfunction to include as secondary to diabetes mellitus type II and remanded the Veteran's claim for hypertension, peripheral neuropathy of the lower extremities, fecal incontinence and entitlement to a total disability based on individual unemployability (TDIU).  In the August 2015 JMR, the Court found the claims for service connection for a cerebrovascular accident and erectile dysfunction were inextricably intertwined with the claim of service connection for hypertension as the evidence suggested a relationship between the Veterans' claimed conditions and his diagnosed hypertension.  The Veteran should be afforded a VA examination to address the service connection claims as secondary to service-connected disabilities, to include hypertension if the evidence indicates service connection is warranted.  The AOJ should conduct any additional development as deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  After any additional development deemed necessary is completed, schedule the Veteran for a VA examination(s) with an appropriate examiner to evaluate the nature and etiology of any current cerebrovascular accident and erectile dysfunction condition to include as secondary to his service-connected conditions (coronary artery disease, peripheral neuropathy of the upper and lower extremities, diabetes mellitus type II, hemorrhoids and residuals of cardiac surgical scars), to include hypertension only if service connection is warranted.  The claims file must be made available to the examiner(s) (including this Remand) and all indicated studies should be performed.  Based on examination and review of the record, the examiner(s) should offer an opinion as to the following:    

Is it at least as likely as not (50 percent probability or greater) that any currently cerebrovascular or erectile dysfunction condition is either:  

(a) Related to the Veteran's military service or 

(b) caused or aggravated by his service-connected conditions (coronary artery disease, peripheral neuropathy of the upper and lower extremities, diabetes mellitus type II, hemorrhoids and residuals cardiac surgical scars)?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  
2.  After completion of any development indicated, readjudicate the claims of service connection cerebrovascular accident and erectile dysfunction, to include as secondary to service-connected disabilities on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




